18 N.Y.3d 836 (2011)
962 N.E.2d 258
938 N.Y.S.2d 836
2011 NY Slip Op 92307
In the Matter of the Arbitration Between BUFFALO PROFESSIONAL FIREFIGHTERS ASSOCIATION, INC., IAFF LOCAL 282, Respondent, and
CITY OF BUFFALO, Appellant.
Motion No: 2011-1156.
Court of Appeals of New York.
Submitted November 7, 2011.
Decided December 15, 2011.
*837 Motion for reargument of motion for leave to appeal denied [see 17 NY3d 854 (2011)]. An order directing further arbitration proceedings, whether before the same or a different arbitrator, is not one finally determining a proceeding within the meaning of the Constitution (Matter of SOMA Partners, LLC v Northwest Biotherapeutics, Inc., 41 AD3d 257 [2007], lv dismissed 9 NY3d 942 [2007]; Matter of Beard v Town of Newburgh, 259 AD2d 613 [1999], lv dismissed 93 NY2d 958 [1999]; Matter of Sachem Cent. Teachers Assn. v Board of Educ. of Sachem Cent. School Dist., 227 AD2d 632 [1996], lv dismissed 88 NY2d 1064 [1996]). Older cases to the contrary (e.g. Matter of Baar & Beards [Oleg Cassini, Inc.], 30 NY2d 649 [1972]) are no longer good law.